
	
		I
		111th CONGRESS
		2d Session
		H. R. 6265
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prevent the approval of genetically engineered fish.
	
	
		1.Preventing the approval of
			 genetically engineered fishSection 512(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360b(a)) is amended by adding at the end the
			 following new paragraph:
			
				(7)Notwithstanding any other provision of this
				section, a genetically engineered fish shall be deemed unsafe under this
				section, including for purposes of section
				402(a)(2)(C)(ii).
				.
		
